DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      JOHN DANIEL PETERS, II,
                            Appellant,

                                     v.

  FLORIDA FARM BUREAU GENERAL INSURANCE COMPANY, THE
  HUMPHRIES FAMILY PARTNERSHIP, LTD., HOUSTON CARLTON
         RIGEL f/k/a HOUSTON CARLTON HUMPHRIES,
                         Appellees.

                               No. 4D17-3878

                          [November 15, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 2015CA001194.

   Jarrod G. King of the King Law Firm, Ocala, for appellant.

  Hinda Klein and Robert Moses of Conroy Simberg, Hollywood, for
appellee Florida Farm Bureau General Insurance Company.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.